Title: To James Madison from William Kirkpatrick, 4 October 1805 (Abstract)
From: Kirkpatrick, William
To: Madison, James


          § From William Kirkpatrick. 4 October 1805, Málaga. “I had last the honor of addressing you on the 19h. August. Your respected Letters of the 1st: & 12. July have since come to hand, with a Copy of the Laws past at last Session of Congress, which will serve for my Government, but you have omitted to forward me, or at least I have not receiv’d, those of the second Session of the seventh Congress, or first of the Eighth, which would be of Service, and I will be oblig’d by your ordering to be transmitted by first conveyance to a Port in Spain.
          “I take proper note of the construction which the late Attorney General has put on the 3 Section of the Act of the 28. February. 1803, of what you mention regarding Registers of Vessels lost, or condemned as not Sea worthy, and that no judicial Authority appertains to the Office of Consul, except what is expressly given by a Law of the United States, and may be tolerated by the Government, in which they reside, as also that I am to grant no Certificates whatever to Vessels purchased here, it having been considered proper to annul the Instructions transmitted of 1st. August 1801, to all which, I shall pay due attention, in such cases as may occur.
          “I have in conformity to your Instructions, sent on a Bond sign’d by me, to Joseph Head Esq. of Boston, in order that he may procure the Signature of two Merchants of respectability as security for me, and transmit it to you in due form; As the Sureties must be Citizens of the United States, have Property, or a Commercial Establishment therein, I can meet with none here at present that would Answer, and consequently have been under the necessity of recurring to my Friends on the Continent.
          “Should any Publications be made in the district of this Consulate on the subject of Epidimical disorders, or quarantine Regulations which may be considered worthy the attention of Government, I shall have a particular pleasure in transmitting them as you desire, although I am apprehensive little Knowledge can be collected from this quarter, where the study of Medicine is in such a backward State, Our Physicians during the Sickness of last, and preceding Year, pursued no fix’d Plan in it’s Cure, Some applied to one remidy, others to another, generally with equally bad success.
          “Towards the end of August, the Brig Louisa, Captain Peter Billings arrived here from Bristol in England, under American Colours, when called upon to present his Papers, I found the Vessel was purchased in England and that he sailed her with a Bill of Sale, the two Certificates, and List of the Crew, of which I hand you a Copy; as no doubt existed of his being a Citizen of the United States, and your Letter of the 12. July had not reached me, I returned them to him, but gave no document under my hand, or Seal of the Brig being American, and he proceeded on his Voyage; Should however any other of that description arrive here, I shall now consider myself as authorized to retire any Consular Certificates he may have, and not to acknowledge the Vessel as belonging to the United States.
          “On the 28. Septr. the Brig Friendship of Boston, Richard Keating, Master, was brought into this Port, by a French Privateer, she had proceeded from Boston in July last in ballast, to the Coast of Labrador, where the Captain purchased a Cargo consisting in 1533 quintals of Cod Fish, for a Market in the Miditerranean. Thro’ a strange neglect he had neither an Invoice or Bill of Lading for the Cargo on board, only a memorandum of the quantity of Fish purchas’d, and from whom, without a date, or Signature. After the Papers were brought on Shore, I assisted at the French Commercial Agents Office, at the opening of the Packet which contain’d them, those of the Vessel were in perfect Order, and thereon I founded the Captain’s defence with the Convention between the two Nations in my hand; after two lengthy conferences on the subject, in which I would not admit that the French Marine Ordinances were in any respect binding on Americans, as the Commercial Agent wish’d to establish, but that the case was to be determined according to the tenor of the Convention mutually agreed on, I am happy to inform you the Papers of the Brig Friendship were deliver’d to me the day following, and Captain Keating proceeded on his Voyage to Alicante, after having furnish’d himself with the two essential documents which were wanting.
          “Altho’ it is probable you may already be inform’d by our Minister in Madrid of the two Orders that have been dispatch’d to the Marine Tribunals in the Ports of Spain, to give up all Property which had been condemned as English on board of American Vessels, and henceforward to respect our Flag, I enclose a copy of them; which I have procured thro’ the Interest of a Friend.
          “This City continues to enjoy the most perfect Health, no Symptoms whatever of the Yellow Fever have appear’d, or at any of the other Cities in Spain, where it raged last Season, I consequently flatter myself there is now no danger to be apprehended.
          
          “I have always made it a point to live on friendly terms with the Governor, and other Authorities of this Place, and treat them with the [d]eference they merit, you may depend I shall, if possible, never deviate from this Sistem, as by pursuing it, when difficulties occur, I generally get over them in a satisfactory manner, of which I have several proofs in my hand.”
        